Citation Nr: 1759411	
Decision Date: 12/21/17    Archive Date: 12/28/17

DOCKET NO.  14-16 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for pulmonary fibrosis.

2.  Entitlement to service connection for pulmonary fibrosis.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1965 to January 1969.

These matters are on appeal from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).  

In December 2016, the Veteran testified at a hearing before the undersigned Veterans' Law Judge.  A transcript of that hearing is associated with the record.  

The issues of entitlement to service connection for pulmonary fibrosis and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An April 2003 rating decision denied a claim for entitlement to service connection for pulmonary fibrosis; the Veteran did not appeal that decision in a timely manner and no new and material evidence was submitted within one year of the rating decision.

2.  Evidence received since the April 2003 rating decision is not cumulative or redundant of the evidence previously of record and relates to unestablished facts necessary to substantiate the claim of entitlement to service connection for pulmonary fibrosis.



CONCLUSIONS OF LAW

1.  The April 2003 rating decision is final.  38 U.S.C. § 7105(c) (2000); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2002); currently, 38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2017). 

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for pulmonary fibrosis.  38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. § 3.156 (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally, if a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C. § 5108.

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The threshold to reopen the claim is low.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

The Veteran's initial claim for service connection for pulmonary fibrosis was denied in an April 2003 rating decision.  The RO denied the claim due to insufficient evidence to establish that pulmonary fibrosis was related to the Veteran's military service.  The Veteran was provided notice of this decision and his appellate rights but did not appeal the April 2003 rating decision or submit relevant evidence within one year of the notification of the decision.  Therefore, the decision is final.  See 38 U.S.C. § 7105(c) (2000); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2002); currently, 38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2017).

In March 2010, the Veteran filed a claim to reopen entitlement to service connection for pulmonary fibrosis.  The evidence received since the April 2003 rating decision includes evidence that is both new and material to the claim.  See 38 C.F.R. § 3.156.  Specifically, the new evidence includes VA medical records, lay statements, testimony at a December 2016 hearing, and an opinion from a private pulmonologist that the Veteran's medical history and evaluation revealed no possible causes for his pulmonary fibrosis other than exposure to jet fuel and that medical literature has associated pulmonary fibrosis with jet fuel exhaust.  The new evidence raises a reasonable possibility of substantiating the claim as it addresses a nexus between pulmonary fibrosis and incidents in active service.  Such evidence is presumed credible solely for the purpose of determining whether new and material evidence has been submitted.  See Justus, 3 Vet. App. at 513. 

Accordingly, the claim for service connection for pulmonary fibrosis is reopened and will be considered on the merits.


ORDER

New and material evidence having been received, the claim for entitlement to service connection for pulmonary fibrosis is reopened and, to that extent, the appeal is granted.





REMAND

The Board finds additional development is warranted before the reopened claim of entitlement to service connection for pulmonary fibrosis is adjudicated.

The Veteran contends that his pulmonary fibrosis is related to exposure to jet fuel, fumes, and exhaust due to in-service duties of unloading fuel tanker trucks and fueling planes.  In addition, he has indicated that he experienced symptoms of shortness of breath and coughing since the 1970s.  The Veteran's medical history also includes a diagnosis of chronic obstructive pulmonary disorder (COPD) and at a 40 year history of smoking.  

The Board finds the VA examination afforded to the Veteran in December 2013 did not account for all relevant evidence when concluding that the Veteran's usual interstitial pneumonia (UIP) was unrelated to active service because it was an idiopathic pulmonary fibrosis with no known cause.  The examiner noted the Veteran's medical records since 2000 showed interstitial lung disease with honey comb fibrosis and explained that there were no current scientific studies showing a cause and effect relationship between exposure to jet fuel and exhaust and to UIP.  However, the Board notes that the Veteran has asserted that his lung symptomatology began shortly after service, a November 1995 VA treatment record indicates that the Veteran's lung disorder may have been related to dust or occupational exposure, and he submitted an abstract on the chronic effects of jet fuel exposure on the pulmonary system.  Moreover, the December 2013 opinion does not sufficiently address the February 2010 letter from Dr. K.T.'s which notes medical literature has associated pulmonary fibrosis with jet fuel exhaust and there are no other possible causes for the Veteran's pulmonary fibrosis.  Accordingly, an additional medical opinion is required.   

The Board notes that the Veteran's claim for a TDIU is based on functional impairment associated with his claim for service connection for pulmonary fibrosis.  As such, a decision on the claim would be premature and the claim of entitlement to a TDIU is also remanded pending resolution of the intertwined claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any appellate review on the other claim meaningless and a waste of judicial resources, the two claims are inextricably intertwined).  

Updated VA treatment records should also be associated with the claims file.  38 U.S.C. § 5103A(c).

Accordingly, the case is REMANDED for the following actions:

1.	Obtain updated VA treatment records dating since November 2009.

2.	After completing any records development, the claims file should then be sent to the December 2013 examiner, or an appropriate substitute, to obtain an addendum opinion.  If a new examination is deemed necessary to respond to the request, one should be scheduled.  

Following examination of the Veteran and review of the record, the examiner should express whether it is at least as not (a 50 percent probability or greater) that pulmonary fibrosis began in service, was caused by service, or is otherwise related to service, to include exposure to fuel.  

In so opining, the examiner should address the February 2010 letter from Dr. K.T. noting medical literature has associated pulmonary fibrosis with jet fuel exhaust exposure, the abstract on chronic effects of jet fuel on the pulmonary system, and the Veteran's statements regarding onset of symptoms since the 1970s.

A rationale must be provided for any opinion expressed.  If the examiner cannot respond without resorting to speculation, the examiner should explain why a response would be speculative and what additional evidence or information would be needed to offer an opinion.  

3.	After completing the requested actions, and any additional actions deemed warranted, the AOJ should readjudicate the claims of entitlement to service connection for pulmonary fibrosis and entitlement to a TDIU.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate review, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


